       Case: 3:19-cv-00809-wmc Document #: 82 Filed: 08/07/20 Page 1 of 9




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF WISCONSIN
__________________________________________
                                           )
UNITED STATES SECURITIES                  )
AND EXCHANGE COMMISSION,                  )
                                          )
                  Plaintiff,              )
                                          )
            v.                            )  Case No. 19-cv-809
                                          )
BLUEPOINT INVESTMENT COUNSEL ,            )
LLC, MICHAEL G. HULL,                     )
CHRISTOPHER J. NOHL,                      )  JURY DEMANDED
CHRYSALIS FINANCIAL LLC,                  )
GREENPOINT ASSET MANAGEMENT II            )
LLC, GREENPOINT TACTICAL                  )
INCOME FUND LLC and GP                    )
RARE EARTH TRADING ACCOUNT LLC            )
                                          )
                  Defendants.             )

                         STIPULATION FOR PROTECTIVE ORDER

       Upon stipulation of the parties for an order pursuant to Fed. R. Civ. P. 26(c) that

confidential information be disclosed only in designated ways:

       1.     As used in the Protective Order, these terms have the following meanings:

                    •   “Attorneys” means counsel of record;

                    •   “Confidential” documents are documents designated pursuant to

                        paragraph 2;

                    •   “Documents” are all materials within the scope of Fed. R. Civ. P. 34;

                    •   “SEC” means United States Securities and Exchange Commission;

                    •   “Outside Vendors” means messenger, copy, coding, and other clerical-

                        services vendors not employed by a party or its Attorneys;

              and
                                                 1
       Case: 3:19-cv-00809-wmc Document #: 82 Filed: 08/07/20 Page 2 of 9




                     •   “Written Assurance” means an executed document in the form attached as

                         Exhibit A.

       2.      A Party may designate information in a document “Confidential,” if it is

               (a)       a sale price, acquisition cost, or appraised value of a specific gem or

                         mineral that is currently owned by Greenpoint Tactical Income Fund LLC;

               (b)       financial information of non-parties; or

               (c)       a trade secret or other confidential research, development, or commercial

                         information.

A party may not designate information “Confidential” if information is (a) obtained from a

public source, (b) has been made public by Defendants, (c) has been included in the pleadings or

elsewhere in the public record in this case before this protective order is entered, or (d) was

produced to the SEC during the SEC’s investigation captioned Bluepoint Investment Counsel

LLC C-8331. The party asserting that the material is Confidential shall do so at the time of

production of the documents and shall have the burden of proving that the information in

question is within the scope of protection afforded by Fed. R. Civ. P. 26(c).

       3.      All Confidential documents, along with the information contained in the

documents, shall be used solely for the purpose of this action, and no person receiving such

documents shall, directly or indirectly, use, transfer, disclose, or communicate in any way the

documents or their contents to any person other than those specified in paragraph 4.

       4.      Access to any Confidential document shall be limited to:

               (a)       the Court and its staff;

               (b)       Attorneys and their law firms, the SEC, and each party’s Outside Vendors;



                                                    2
       Case: 3:19-cv-00809-wmc Document #: 82 Filed: 08/07/20 Page 3 of 9




               (c)    persons shown on the face of the document to have authored or received

                      it;

               (d)    court reporters retained to transcribe testimony and videographers;

               (e)    the parties;

               (f)    witnesses, including their attorneys, for interviews or depositions;

               (g)    expert witnesses and their staff;

               (h)    Greenpoint Tactical Income Fund LLC’s and GP Rare Earth Trading

                      Account LLC’s bankruptcy attorneys;

               (i)    outside independent persons (i.e., persons not currently or formerly

                      employed by, consulting with, or otherwise associated with any party)

                      who are retained by a party or its Attorneys to provide assistance as mock

                      jurors or focus group members or the like, or to furnish technical or expert

                      services, and/or to give testimony or interviews in this action.

       5.      Non-parties producing documents in the course of this action may also designate

documents as Confidential, subject to the same protections and constraints as the parties to the

action. A copy of the Protective Order shall be served along with any subpoena served in

connection with this action.

       6.      Each person appropriately designated pursuant to paragraphs 4(i) to receive

Confidential information shall execute a “Written Assurance” in the form attached as Exhibit A.

       7.      Any party who inadvertently fails to identify documents as Confidential at the

time the document is produced shall, promptly upon discovery of its oversight, provide written

notice of the error and substitute appropriately-designated documents. Any party receiving such

improperly-designated documents shall retrieve such documents from persons not entitled to

                                                3
       Case: 3:19-cv-00809-wmc Document #: 82 Filed: 08/07/20 Page 4 of 9




receive those documents and, upon receipt of the substitute documents, shall return or destroy the

improperly-designated documents.

       8.      If a party files a document containing Confidential information with the Court, it

shall do so in compliance with the Electronic Case Filing Procedures for the Western District of

Wisconsin. Prior to disclosure at trial or a hearing of materials or information designated

“Confidential”, the parties may seek further protections against public disclosure from the Court.

       9.      If a party files a document containing Confidential information with the Court, it

shall do so by filing the document both (1) on the public docket, redacting the Confidential

information, and (2) under seal with the Clerk of Court in compliance with the applicable local

rules governing the filing of such information. Counsel shall provide the Court with two courtesy

copies of each sealed document – a hard copy and an electronic copy (furnished on a CD, thumb

drive, or similar media). The confidential information (i.e., the information that was redacted

from the publicly filed document) must be highlighted in yellow on both the hard copy and the

electronic copy provided to the Court. The sealing of entire pleadings, memoranda of law,

exhibits, and the like is strongly discouraged; however, in the rare event that an entire document

is filed under seal, the courtesy copies of that document shall so note.

       10.     Any submission filed with the court that is sealed and posted on the CM/ECF

system with a placeholder shall be sent electronically or hand-delivered to all parties on the same

day the documents are posted on the CM/ECF system.

       11.     Any party or non-party may request a change in the designation of any

information designated Confidential. Any such document shall be treated as designated until the

change is completed. If the requested change in designation is not agreed to, the party seeking

the change may move the Court for appropriate relief, providing notice to any non-party whose

                                                 4
       Case: 3:19-cv-00809-wmc Document #: 82 Filed: 08/07/20 Page 5 of 9




designation of produced documents as Confidential in the action may be affected. The party

asserting that the material is Confidential shall have the burden of proving that the information in

question is within the scope of protection afforded by Fed. R. Civ. P. 26(c).

       12.     Within 60 days of the termination of this action, including any appeals, each party

shall either destroy or return to the opposing party all documents designated by the opposing

party as Confidential, and all copies of such documents, and shall destroy all extracts and/or data

taken from such documents. Each party shall provide a certification as to such return or

destruction within the 60-day period. However, Attorneys shall be entitled to retain a set of all

documents filed with the Court and all correspondence generated in connection with the action.

Notwithstanding any other provision of this Protective Order, the Securities and Exchange

Commission may retain such materials as it deems necessary to comply with its record-keeping

obligations under the law.

       13.     Any party may apply to the Court for a modification of the Protective Order, and

nothing in this Protective Order shall be construed to prevent a party from seeking such further

provisions enhancing or limiting confidentiality as may be appropriate.

       14.     No action taken in accordance with the Protective Order shall be construed as a

waiver of any claim or defense in the action or of any position as to discoverability or

admissibility of evidence.

       15.     Notwithstanding any other provision of this Protective Order, the Securities

and Exchange Commission shall not be limited in its ability to share, disclose, or produce

any information received in connection with this action with any other federal or state

authority, agency, or department, or to the extent otherwise required by law or permitted

pursuant to the terms of SEC Form 1662.

                                                 5
        Case: 3:19-cv-00809-wmc Document #: 82 Filed: 08/07/20 Page 6 of 9




        16.      The obligations imposed by the Protective Order shall survive the termination of

this action.



Stipulated to:

Date: August 7, 2020

/s/Doressia L. Hutton
Attorney for Plaintiff US Securities and Exchange Commission



Date: August 7, 2020

/s/ Robert M. Romashko
Attorney for Defendant Bluepoint Investment Counsel, LLC



Date: August 7, 2020

/s/ Robert M. Romashko
Attorney for Defendant Michael G. Hull



Date: August 7, 2020

/s/ Robert M. Romashko
Attorney for Defendant Greenpoint Asset Management II LLC



Date: August 7, 2020

/s/ Robert M. Romashko
Attorney for Defendant Christopher J. Nohl




                                                 6
       Case: 3:19-cv-00809-wmc Document #: 82 Filed: 08/07/20 Page 7 of 9




Date: August 7, 2020

/s/ Robert M. Romashko
Attorney for Defendant Chrysalis Financial LLC



Date: August 7, 2020

/s/ Robert M. Romashko
Attorney for Defendant Greenpoint Tactical Income Fund LLC



Date: August 7, 2020

/s/ Robert M. Romashko
Attorney for Defendant GP Rare Earth Trading Account LLC




                                             7
         Case: 3:19-cv-00809-wmc Document #: 82 Filed: 08/07/20 Page 8 of 9




                                         EXHIBIT A
                                     WRITTEN ASSURANCE

_________________________________________ declares that:

         I reside at _______________________________________ in the City of

__________________, County of __________________, State of ______________ . My

telephone number is __________________________________.

         I am currently employed by ___________________________________, located at

_____________________________________________________, and my current job title is

____________________________________________________.

         I have read and I understand the terms of the Protective Order dated ________________,

filed in Case No. 19-cv-809-wmc-slc pending in the United States District Court for the Western

District of Wisconsin. I agree to comply with and be bound by the provisions of the Protective

Order. I understand that any violation of the Protective Order may subject me to sanctions by the

Court.

         I shall not divulge any documents, or copies of documents, designated “Confidential”

obtained pursuant to such Protective Order, or the contents of such documents, to any person

other than those specifically authorized by the Protective Order. I shall not copy or use such

documents except for the purposes of this action and pursuant to the terms of the Protective

Order.

         As soon as practical, but no later than 30 days after final termination of this action, I shall

return to the attorney from whom I have received them, any documents in my possession

designated “Confidential”, and all copies, excerpts, summaries, notes, digests, abstracts, and

indices relating to such documents.


                                                    8
       Case: 3:19-cv-00809-wmc Document #: 82 Filed: 08/07/20 Page 9 of 9




       I submit myself to the jurisdiction of the United States District Court for the Western

District of Wisconsin for the purpose of enforcing or otherwise providing relief relating to the

Protective Order.



Executed on _______________________                     ______________________________
                    (Date)                                          (Signature)




                                                 9
